DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 26 April 2021 has been entered.
Double Patenting
Applicant is advised that should claim 1 be found allowable, claims 12 and 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In this instance, the “state of attachment” of the exhaust after-treatment system is binary and has only two options: removed and not removed. For example, if a “removed” state is determined, the absence of a “normal”, “not-removed” state would necessarily also be determined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0050608 A1 to Jayachandran et al. (Jayachandran) in view of US 2008/0041035 A1 to Sawada et al. (Sawada).
In reference to claim 1, Jayachandran discloses an apparatus comprising: an engine body (14, Fig. 1); an exhaust after-treatment system (16; including a filter, par. 0020) installed in an exhaust passage of the engine body; and circuitry configured to: calculate a temperature of exhaust flowing into the exhaust after-treatment system as a first exhaust temperature (via 20; par. 0029); calculate a temperature of exhaust flowing out from the exhaust after-treatment system as a second exhaust temperature (via 22; par. 0029); calculate a rate of change over time of the first exhaust temperature and a rate of change over time of the second exhaust temperature (par. 0029); and judge if the exhaust after-treatment system is in a removed state removed from the exhaust passage when a predetermined condition stands based on a difference between the rate of change over time of the first exhaust temperature and the rate of change over time of the second exhaust temperature (pars. 0042, 0044, 0050), but fails to explicitly disclose the predetermined condition includes an exhaust flow rate after an internal combustion engine of the engine body is restarted being a predetermined flow rate or more. 
However, Sawada discloses a similar apparatus for judging a particulate filter is abnormal by using a measurement of temperature both upstream and downstream of the filter. Sawada teaches performing a judgement on the predetermined condition when the flow rate of intake air of the internal combustion engine becomes a predetermined flow rate or more (par. 0139). Additionally, Sawada teaches that the flow rate of exhaust gas is proportional to the flow rate of intake air (par. 0093). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predetermined condition of an exhaust flow rate as taught by Sawada into the apparatus of Jayachandran. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Sawada teaches that without a sufficient flow rate the temperature differential over the filter does not allow a judgement to be made accurately (par. 0027).
Additionally, with regards to the limitation “after an internal combustion engine of the engine body is restarted”, the process taught by the modified Jayachandran necessarily occurs when the engine has started and every time the engine is started is interpreted as a “restart”.
In reference to claim 2, the modified Jayachandran teaches the apparatus according to claim 1, wherein the circuitry is further configured to calculate an elapsed time from when the internal combustion engine is restarted (par. 0046), and the predetermined condition includes an elapsed time being a predetermined time or more being further included (the “predetermined time” is arbitrary, in this case at time = 0s).
In reference to claim 3, the modified Jayachandran teaches the apparatus according to claim 1, wherein the predetermined condition includes a temperature of the exhaust after-treatment system being a predetermined temperature or less is further included (par. 0046; a transient temperature after startup, i.e. below a steady-state temperature).
In reference to claim 11, the modified Jayachandran teaches the apparatus according to claim 1, wherein the predetermined condition further includes an elapsed time from when the internal combustion engine is started (par. 0046) being a predetermined time or more (the “predetermined time” is arbitrary, in this case at time = 0s).
In reference to claims 12 and 13, the claims are substantially duplicates of claim 1 and are also obvious in view of the modified Jayachandran (see rejection above).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Jayachandran as applied to claim 1 above, and further in view of US 2018/0163661 A1 to Ohori et al. (Ohori).
In reference to claim 4, the modified Jayachandran teaches apparatus according to claim 1, but fails to explicitly disclose an integrated value of an intake air flow is the predetermined condition. However, Jayachandran discloses performing the judgement at a period of time after a cold start of an engine (par. 0046). Additionally, Ohori teaches a similar diagnosis apparatus relying on temperature including determining a warm-up time from cold start by using an integrated value of an intake air flow rate from when the internal combustion engine is started up being a predetermined integrated value or more (par. 0009). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of an integrated air intake amount disclosed by Ohori into the apparatus of the modified Jayachandran. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the use of a known technique to improve similar devices in the same way is obvious (see MPEP 2141).
	In reference to claims 5 and 6, the modified Jayachandran teaches the apparatus according to claim 1, but fails to explicitly disclose a hybrid vehicle and idling stop control. However, Ohori discloses an engine mounted on a hybrid vehicle (par. 0004) including circuitry configured to perform idling stop control for automatically making the internal combustion engine stop when a predetermined engine stop condition stands (par. 0043) and automatically making the internal combustion engine restart when a predetermined engine restart condition stands (accelerator pedal, par. 0057). The apparatus of Ohori also includes an after-treatment system (134, Fig. 1) which would be subject to the same removal diagnosis problem solved by the modified Jayachandran. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the apparatus of the modified Jayachandran to a known hybrid vehicle disclosed by Ohori. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the use of a known technique to improve similar devices in the same way is obvious (see MPEP 2141).
9.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Jayachandran as applied to claim 1 above, and further in view of WO 2015/015260 A1 to Ota (Ota).
In reference to claim 7, the modified Jayachandran teaches the apparatus according to claim 1, but fails to explicitly disclose a drop calculation. However, Ota discloses a similar control device to determine the temperature of an exhaust component, including circuitry configured to calculate an amount of drop of exhaust temperature falling in a process of flowing through the exhaust passage from a position where a first exhaust temperature sensor (120, Fig. 1) provided in the exhaust passage at an upstream side from the exhaust after-treatment component (60) in an exhaust flow direction is attached to the exhaust after-treatment system, and calculate the detection value of the first exhaust temperature sensor incorporating the amount of drop as the first exhaust temperature (pars. 0057-0059). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique disclosed by Ota into the apparatus of the modified Jayachandran. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success as Ota teaches that without taking heat transfer into account, that a temperature measurement may not be accurate (par. 0005).
Additionally, the modified Jayachandran fails to teach the specific mathematical operation of subtraction to arrive at the corrected temperature. However, equations such as Newton's Law of Cooling that describe convective heat transfer are universally known to those skilled in the art sufficient for the Examiner to take Official notice. Since applicant has not disclosed that using the particular mathematical operation to arrive at the temperature drop solves any stated problem or does anything more than provide predictable results and it appears that the modified Jayachandran would function regardless of the particular mathematical operations used to calculate the temperature drop resulting from heat transfer, it would have been a mere matter of obvious design choice to one skilled in the art before the effective filing date of the claimed invention to have utilized subtraction to obtain the resulting temperature.
In reference to claim 8, the modified Jayachandran teaches the apparatus according to claim 7, wherein the circuitry is further configured to calculate the amount of drop based on a flow rate (Ota; GEX, GA pars. 0057, 0059) of intake air and outside air temperature (THout, par. 0058).
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may applied in a subsequent office action:
US 2015/0033837 A1, US 2017/0002714 A1 and 2009/0210129 A1 each disclose diagnosis apparatuses utilizing temperature differentials and flow rate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746
06 May 2021